Citation Nr: 0740220	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection a disorder manifested 
by chronic back pain.  

2.  Entitlement to service connection for alopecia areata.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for Meniere's syndrome.  

5.  Entitlement to service connection for diabetes mellitus, 
type II.  

6.  Entitlement to service connection for multiple stress 
fractures.  

7.  Evaluation of a bilateral hearing loss disability, 
currently rated as 0 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to July 
1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

In correspondence received in January 2007, the appellant 
withdrew his request for a videoconference hearing.  

The issues in regard to entitlement to service connection for 
Meniere's syndrome, diabetes mellitus, and multiple stress 
fractures, as well as the issue regarding the evaluation of a 
bilateral hearing loss disability are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On December 27, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal in regard to the 
issues of service connection for back pain, alopecia areata, 
and hypertension is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a notice of disagreement by 
the appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  The 
appellant has withdrawn the appeal in regard to the issues of 
service connection for a disorder manifested by back pain, 
alopecia areata, and hypertension, and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal in regard to the issue of service connection a 
disorder manifested by chronic back pain is dismissed.  

The appeal in regard to the issue of service connection for 
alopecia areata is dismissed.  

The appeal in regard to the issue of service connection for 
hypertension is dismissed.


REMAND

The Board finds that further development is warranted for the 
claims remaining on appeal.  Initially, the Board notes that 
the appellant is presently incarcerated and serving a life 
sentence.  A November 2003 VA examiner reviewed the evidence 
of record in regard to hearing loss.  Based on the examiner's 
opinion, service connection for a bilateral hearing loss 
disability was established in a February 2004 rating 
decision, and a 0 percent disability evaluation was assigned.  
The Board notes that under the circumstances, the appellant 
is unable to report for an examination.  In addition, as 
reflected in a May 2006 report of contact, VA has been unable 
to secure a compensation examination to evaluate the degree 
of impairment due to his hearing loss disability at the 
identified penal institution.  

The Board notes that while a private record, dated in October 
1984, notes an audiogram showed moderate sensorineural 
hearing loss and decreased speech recognition, with a 
notation that audiological evaluation demonstrated decreased 
hearing at 50-60 decibels on the right, the audiological 
evaluation reports of record, to include a July 2004 
audiological evaluation, are uninterpreted.  The Board may 
not interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The appellant 
is advised that if he has results of audiometric evaluation 
that have been interpreted, he should submit that evidence.  

In addition, the appellant asserts that service connection 
for Meniere's syndrome is warranted because he has 
experienced episodes of dizziness and vertigo since active 
duty.  In a September 2003 statement, the appellant asserted 
that his Meniere's syndrome is related to noise-exposure 
during service.  In August 2004, he asserted that his 
Meniere's syndrome was related to his service-connected 
bilateral hearing loss disability.  The AOJ has not addressed 
secondary service connection.  

The Board notes that service medical records are negative for 
a diagnosis of Meniere's syndrome.  The July 1974 separation 
examination report shows that the ears and drums were normal.  
Neurologic examination was normal.  

A private report of examination, dated in September 1978, 
shows the ears were normal.  Neurologic examination was 
normal.  Vertigo was diagnosed in 1980.  A September 1980 
record notes vertigo was resolving.  A June 1981 record notes 
that examination in August 1978 was normal, and that the 
appellant, "did not express any of the symptoms which he now 
claims he has had since 1974."  

On VA examination in December 2003, the examiner stated that 
the pathophysiology of Meniere's syndrome was poorly 
understood, noting no competent evidence linking the 
appellant's Meniere's syndrome to noise exposure in service.  
The Board finds that further development is necessary in 
order to make a determination as to whether Meniere's 
syndrome is related to service or a service-connected disease 
or injury.  In addition, given the unavailability of an 
audiologic examination, and because hearing loss can be rated 
under 6205 in association with Meniere's syndrome, the Board 
finds that it is in the best interest of the appellant to 
defer the decision in regard to the evaluation of the 
bilateral hearing loss disability pending the readjudication 
of the claim of entitlement to service connection for 
Meniere's syndrome.  The Note to Diagnostic Code 6205 states 
that Meniere's syndrome may be rated either under the listed 
criteria or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation.  An 
evaluation for hearing impairment, tinnitus, or vertigo may 
not be combined with an evaluation under Diagnostic Code 
6205.  38 C.F.R. § 4.87, Diagnostic Code 6205.  In that 
regard the Board notes that in a December 2002 VA Form 21-
4138, the appellant stated that he had symptoms to include 
tinnitus since service.  

In addition, the appellant asserts that his diabetes mellitus 
type II, which the record documents as having an onset in 
February 1993, is related to service.  More specifically, in 
a September 2003 statement, he asserted that diabetes 
mellitus type II is related to having loaded vessels 
containing an herbicide on to trucks to be shipped overseas 
during service.  

Initially, the Board notes that service medical records are 
negative for a diagnosis of diabetes mellitus type II.  The 
July 1974 separation examination report shows that sugar was 
negative.  The Board further notes that while an October 1979 
record notes the appellant's report of having served in 
Vietnam between 1972 and 1973, his DD Form 214 shows no 
foreign or overseas service, and in February 2004, the 
service department verified that the appellant was never 
stationed overseas.  Moreover, the service department 
specifically determined that there was no evidence of 
exposure to Agent Orange during service.  

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, however, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
In that regard, a private record, received in August 2002, 
notes that the appellant's diabetes is related to stress as a 
result of experiences in service.  The Board notes that a 
December 1973 service medical records notes a nervous 
condition.  His DD Form 214 reflects that he was stationed at 
a submarine base and his military occupational specialty 
(MOS) was antitank assault man.  The August 2002 private 
record further noted that the state of security on the 
submarine base was always on high alert because of the 
nuclear submarine porting, and that he had used alcohol/drugs 
to offset the stress, triggering the onset of diabetes in 
1992/1993.  The examiner did not identify his/her 
credentials, and therefore, the Board is unable to discern if 
the examiner was competent to render a medical opinion.  
Further development is necessary in regard to the issue of 
whether diabetes mellitus type II is related to service.  

In regard to stress fractures, the Board notes that the July 
1972 service entrance examination notes genu varus, mild, of 
the lower extremities.  A November 1972 record of treatment 
reflects complaints of left leg pain.  Records, dated in 
December 1972, reflect complaints of pain in both legs since 
having a stress fracture in boot camp.  Left femur pain was 
described as going from the top of the left leg to the bottom 
of the knee.  Examination of the knee was noted to be normal 
except for mild tenderness to palpation around the medial 
patella and pain on external force.  The impressions included 
left capsular strain, healing fracture of the left distal 
femur, and possible muscle strain.  At separation in July 
1974, the lower extremities were normal.  

A September 1978 private record shows that the lower 
extremities were normal.  A June 1985 record indicates that 
strength in the lower extremities was normal.  The assessment 
in January 1989 was thigh cramping versus muscle spasm.  A 
private September 1989 record reflects complaints of left leg 
pain.  In June 1991, the assessment was questionable muscle 
sprain of the biceps femoris.  A private treatment record, 
received in August 2002, notes a history of a stress fracture 
in his left leg during boot camp in service.  The record 
notes that the injury had never fully healed, and notes 
complaints of recurring pain.  The Board finds further 
development is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should address the issue of 
service connection for Meniere's syndrome 
on a secondary basis.  

2.  The AOJ should send the claims file to 
an appropriate VA examiner to obtain an 
opinion in regard to the nature and 
etiology of the appellant's diabetes 
mellitus type II.  The examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
examiner provide an opinion as to whether 
it is at least as likely as not that the 
appellant's diabetes mellitus was manifest 
in service or within the initial post-
service year, or whether diabetes mellitus 
is otherwise related to active service.  A 
complete rationale should accompany all 
opinions provided.  

3.  The AOJ should contact the facility at 
which the appellant is currently 
incarcerated and inquire as to any 
arrangements that can be made in regard to 
securing an examination.  If an 
examination is possible, the claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
examiner provide an opinion as to whether 
it is at least as likely as not that any 
identified lower extremity disorder is 
related to in-service manifestations, to 
include a stress fracture of the left 
femur.  The examiner's credentials should 
be associated with the report of 
examination.  If the AOJ is unable to 
arrange a VA compensation examination, the 
reasons and bases for this determination 
must be fully noted in the record.  
Thereafter, the claims file should be sent 
to an appropriate VA examiner.  The AOJ 
should request an opinion, based on the 
record, as to whether it is at least as 
likely as not that the appellant has any 
chronic lower extremity disorder related 
to the in-service manifestations, to 
include a stress fracture.  A complete 
rationale should accompany all opinions 
provided.  

4.  The AOJ should arrange for an 
audiologist to interpret the July 2004 
private audiological evaluation and 
provide the decibels at 1000, 2000, 3000, 
and 4000 hertz and Maryland CNC scores if 
such are reported.

5.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


